Citation Nr: 0723176	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for major depression, 
claimed as secondary to service-connected left upper 
extremity disabilities.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left (dominant) elbow scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In April 2007, the appellant 
testified at a video conference hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
hearing transcript is associated with the record.  

At the aforementioned hearing on appeal, the veteran, through 
his representative, withdrew the appeal of the claims seeking 
increased ratings for residuals of injuries of the left 
(dominant) elbow, left wrist, and left long finger.  At the 
hearing, the veteran also submitted written correspondence 
indicating he wanted to withdraw the appeal of these issues.  
The appeal as to these issues is effectively withdrawn.  See 
38 C.F.R. § 20.204 (2006).

The Board notes that the disability rating for the veteran's 
left elbow scar, as it appears in the RO's rating decision, 
is in conflict with the RO's statement of the case.  The 
April 2005 rating decision shows that the service-connected 
left elbow scar is rated at 0 percent disabling.  In 
contrast, the January 2006 statement of the case and the May 
2006 supplemental statement of the case both show that the 
veteran's service-connected left elbow scar is rated at 10 
percent disabling.  Inasmuch as the 10 percent schedular 
rating has not been noted in a rating decision, this matter 
is referred to the RO for action deemed appropriate. 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.

REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  On remand, the AOJ should 
notify the veteran of the evidence that is required to 
establish an increased rating for his left elbow scar on 
appeal.

The duty to assist also includes obtaining Social Security 
Administration (SSA) records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  During the April 2007 video conference hearing, 
the veteran testified that he has a claim for disability 
benefits from the SSA.  On remand, the VA should attempt to 
obtain SSA records.  

The veteran contends that his major depression is either the 
result of, or aggravated by, his service-connected dominant 
upper extremity disabilities.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service medical records show that the veteran sustained 
injury to his dominant upper extremity while in service.  A 
November 1970 Medical Board Report shows that, upon 
discharge, the veteran suffered from ankylosis and arthritis 
of the left elbow.  However, service medical records are 
devoid of any complaints or treatment for any psychiatric 
disorder, to include depression.  The claims file contains a 
February 2005 VA mental disorder examination report.  
However, the VA examiner did not specify whether the 
veteran's depression was aggravated by his service-connected 
dominant upper extremity disabilities.

After receipt of any additional records, the veteran should 
be afforded a VA psychiatric examination by the appropriate 
specialist to provide an opinion as to whether the veteran 
has a current diagnosis of depression.  If so, the examiner 
should provide an opinion as to whether his depression is 
aggravated by a service-connected disability, in particular 
his dominant upper extremity disabilities.  Additionally, the 
veteran should be provided an examination to assess the 
current severity of his service-connected scar of the left 
elbow.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the veteran a 
corrective notice that includes an 
explanation as to the information or 
evidence needed to establish entitlement 
to an increased rating for a left elbow 
scar, and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
psychiatric examination, with an 
appropriate VA specialist, in order to 
determine whether the veteran has major 
depression and, if so, the nature and 
etiology of the veteran's depression.  
The examiner should take a complete 
history from the veteran and review the 
entire claims file and must indicate in 
the examination report that such was 
performed.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  

After obtaining a history from the 
veteran and reviewing his claims file, 
the VA examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's depression (1) began in, 
was incurred during or was aggravated by 
active military service, or (2) was 
caused by or aggravated by the veteran's 
service-connected dominant upper 
extremity disabilities.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  The veteran should also be afforded a 
VA examination in order to ascertain the 
current extent and severity of the 
service-connected left elbow scar.  The 
examiner must review the claims file in 
conjunction with the examination.  The 
examiner must provide a description of 
the scar in terms of its area (in square 
inches) and comment on whether it is  
unstable or productive of pain or 
ulceration.  Also, the examiner should 
note whether the scar involves associated 
tissue damage or limitation of function 
of an affected part.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete 
rationale.

5.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claims for entitlement to 
service connection for depression and 
increased initial rating for left elbow 
scar.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



